831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WOLVIN UNDERWRITERS, INC., Plaintiff-Appellant,v.GREAT SOUTHWEST FIRE INSURANCE CO., Defendant-Appellee.
No. 87-1390.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1987.

Before LIVELY, Chief Judge, and WELLFORD, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from an order denying its motion to certify a previous order for interlocutory review pursuant to 28 U.S.C. Sec. 1292(b).  The defendant now moves to dismiss on grounds that there is no final, appealable decision for purposes of 28 U.S.C. Sec. 1291.  The plaintiff has not responded to the motion.


2
After a jury returned a verdict for the plaintiff in this insurance contract dispute, the defendant moved for judgment notwithstanding the verdict, a new trial or remittitur.  The district court granted a partial new trial unless the plaintiff accepted a remittitur, and the plaintiff moved to have that order certified for interlocutory review as provided by 28 U.S.C. Sec. 1292(b).  The district court denied the plaintiff's motion to certify, and the plaintiff filed a timely notice of appeal from that denial.


3
A district court's order refusing to certify an interlocutory appeal under 28 U.S.C. Sec. 1292(b) is not appealable.    Re Master Key Antitrust Litigation, 528 F.2d 5 (2d Cir.1975);  United States v. 687.30 Acres of Land, 451 F.2d 667 (8th Cir.1971), cert. denied, 405 U.S. 1026 (1972).  Because the plaintiff herein attempts to appeal from the district court's refusal to certify,


4
It is ORDERED that the motion to dismiss is granted.